DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 11, 12, 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (hereafter Han; published as US 2016/0182944 A1).
Regarding claims 1 and 12, Han discloses a method comprising:

obtaining audio (TV signal from broadcasting or other source supplied to TV) and information (the rendering level is to be higher than or equal to a preset value; [0012], [0021]; and the received TV signal inherently includes RF for modulation; and the predetermined volume level that is inherently set for TV by the user) corresponding to a rendering of at least one audio object (the rendered audio from TV’s speaker corresponding to one or more image objects as shown on the TV screen, such as a news anchor, a car or an actor in a movie, depending on the received broadcasting program or the video source supplied to the TV) at the listening position in the audio space (someone in front of the TV as detected by the camera, [0019]);
detecting audio interaction of the at least one audio object at the listening position (steps 21 and 22 in Fig. 3), where the detection comprises comparing an audio rendering level (level output by the TV speaker) of the at least one audio object against the at least one corresponding level threshold at the listening position in the audio space (step 23 in Fig. 3 or 204 in Fig. 4, or 7 in Fig. 6; see also [0022], [0049], [0057], [0064]);
applying, with a processing device (30 in Fig. 7), an audio modification in response to the detected audio interaction detection (step 205 in Fig. 4 or 8 in Fig. 6; [0058], [0064], [0069]), and
performing a free-viewpoint rendering of the at least one audio object at the listening position based on the applied audio modification (the user is free to move in front of TV as long as he/she can be detected as someone watching the TV).

Regarding claim 7, Han shows a default audio rendering level comprising a volume level (set by the user when the TV is being turned on; [0009],[0057]).
Regarding claim 11, Han fails to explicitly show the audio and information further comprising one or more of at least one track, at least one channel, and/or a set of directional sub-band components. Han teaches a general TV with a speaker which generates sound corresponding to the received broadcasting or any program, such as from DVD, applied to the TV. One skilled in the art would have expected that the broadcasting or any other source, could have more than one channel, such as stereo sound or surround sound. Examiner takes Official Notice that a TV, with multiple 
Regarding claim 21, Han shows identifying a listening environment at the listening position (identifying the noise level in the listening environment);
determining an effect of the listening environment on the audio rendering level of the at least one audio object at the listening position (determining whether the noise level would mask the TV sound); and
applying the effect to the at least one audio object (the adjusted TV volume is based on the effect of the noise in the listening environment).
Regarding claim 22, the virtual reality audio space or an augmented reality audio space reads the audio space occupied by the user in front of TV that could be utilized to receiving audio generation, and wherein the audio modification is based, at least partially, on whether the audio space comprises an open space or a closed space (Han’s system is designed for a normal TV viewing, which is expected to be in a closed space, such as a room with reverberation).
Regarding claims 14 and 20, most of limitations correspond to those in claim 1 discussed before.  Han discloses the non-transitory memory and at least one processor ([0072]).
Claims 1, 7, 10-14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heinemann et al. (published as US 20114/0328505 A1; hereafter Heinemann) in view of Han.

obtaining a listening position in an audio space ([0035], [0036], 804 in Fig. 8);
obtaining audio and information corresponding to a rendering of at least one audio object at the listening position (speaker setup and local environment information in [0009], obstacles in the sound path in [0012], user’s position relative to the speakers or TV; [0031], [0040], [0046]); 
wherein the audio rendering level of the at least one audio object (e.g., the object as shown in Fig. 1 or 5s) comprises a level of the at least one audio object at the listening position (the perceived volume of the rendered object) determined based, at least partially, on the obtained audio and the obtained information (Fig. 8, e.g.); 
applying, by a processing device, an audio modification (from 812 to 824); and
performing a free-viewpoint rendering of the at least one audio object at the listening position based on the applied modification (824; the user is free to move within the environment while receiving the rendered audio).
	Heinemann fails to show that the information includes at least one corresponding level threshold which is being compared against with an audio rendering level of the at least one audio object and wherein the audio modification is configured to at least one of: compensate for an increase in volume due to reverberation caused, at least partially, by a characteristic of the audio space. Heinemann teaches a system for processing a general audio source. In Heinemann, the reproduced audio is assumed to be in an ideal environment; wherein the user (as shown in Fig. 1) would perceive the sound in constant volume generated from the speakers (112, 110) regardless of ambient noise level while watching the TV (104). Han teaches audio signal processing device with 

	Regarding claim 10, Heinemann fails to show a metadata flag which determines whether to apply the audio modification. Han teaches an automatic volume adjustment for an audio signal processing system. One skilled in the art would have expected that such feature would benefit the user who prefers automatic adjustment, but also would not be a preferred feature for someone else sharing the same audio processing system. Han suggests such option for the user who can activate or deactivate automatic volume control mode (200 in Fig. 4). Thus, it would have been obvious to one of ordinary skill in the art to modify Heinemann and Han by providing automatic volume adjustment as an option (indicated as a metadata flag for the audio signal processor of Heinemann) in order to allowing one or more users to have a choice on whether to provide automatic volume adjustment.
Regarding claim 11, Heinemann teaches at least one track ([0040]), at least one channel ([0019], [0020], [0045]), and inherently a set of directional sub-band components (the general audio signal disclosed in Heinemann includes audio frequencies which are in a set of sub-bands; the general audio signal disclosed in Heinemann can convey the location of a sound source, therefore the audio signal inherently includes directional information in the frequency contents).
Regarding claim 13, Heinemann teaches performing a free-viewpoint rendering of the at least one audio object based on a rotation of the user (e.g., [0012], 816, Figs. 2s-3s).

Regarding claim 22, the virtual reality audio space or an augmented reality audio space reads the audio space occupied by the user in front of TV that could be utilized to receiving audio generation from TV program (Fig. 1 or 5s) or gaming ([0026]), and wherein the audio modification is based, at least partially, on whether the audio space comprises an open space or a closed space (Han’s system is designed for a normal TV viewing, which is expected to be in a closed space, such as a room with reverberation).
Claims 14 and 20 correspond to claims 1 and 7 discussed above. Heinemann further teaches the processor, non-transitory memory (see Fig. 9; [0050]-[0055]).


Claims 1, are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20060025216 A1) in view of Hideya (US 200902866A1).
Regarding claim 1, Smith discloses a method comprising:
obtaining a listening position (e.g., player 2’s position) in an audio space (virtual space);
obtaining audio (e.g., the speech from player 1 in Fig. 2) and information corresponding to a rendering of at least one audio object at the listening position (rendering position of object of player 1 in the virtual space), wherein the information includes at least one corresponding level threshold (minimum volume from player 1 to 
detecting audio interaction of the at least one audio object at the listening position, where the detection comprises comparing an audio rendering level of the at least one audio object (the audio level of player 1 in Fig. 2 or “me” in Fig. 1) against the at least one corresponding level threshold at the listening position in the audio space ([0029], whether the level from player 1 or “me” is sufficient to reach player 2 in Fig. 2 or player A in Fig. 1, or whether level from player 1 or “me” is equal to or greater than the minimum to reach player A within the inner circle);
applying, with a processing device (10), an audio modification in response to the detected audio interaction(whether to present verbal message from player 1 or “me” to player 2), wherein the audio modification is configured to at least one of:
compensate for an increase in volume due to reverberation caused, at least partially, by a characteristic of the audio space ([0038], [0030], the reverberation within the virtual space would affect the threshold level defining the inner circle, e.g.,), or
control an amount of reverberation associated with the at least one audio object. 
Smith fails to show performing a free-viewpoint rendering of the at least one audio object at the listening position based on the applied audio modification. Hideya also teaches a gaming device with a virtual environment (e.g., Fig. 3). Multiple objects and the corresponding sound, such as voices, can be rendered at the respect positions ([0002]). With both sound and visual being rendered concurrently, the realistic effect of the virtual space would be enhanced. Thus, it would have been obvious to one of 
Regarding claim 7, the combination of Smith and Hideya meets the claimed limitation. Smith teaches a default audio rendering level comprising a volume level (the level spoken by the user).
Regarding claim 11, the claimed track reads on the audio and the information for one object in Smith and Hideya.
Regarding claim 12, Smith teaches the threshold could a single value or a time varying threshold envelope ([0018], [0029], [0030]).
Regarding claim 13, the combination of Smith and Hideya teaches that audio modification is based on the listening position (player 2) or the audio object (player 1, see also Fig. 1) and one or more characteristics of the audio space (e.g., [0038]), performing a free-viewpoint rendering of the at least one audio object based on a rotation of the user (e.g.,[0040] of Smith, direction of Jc as shown in Figs. 6s).
Regarding claim 21, Smith teaches rendering based on a position of the object (player 1), identifying a listening environment (e.g., [0032], [0034]), determining an effect of the listening environment ([0032], [0038], e.g.) and applying the effect to the at least one audio object (the sound perceived by the player 2 includes the effect).

Claims 14 and 20 correspond to claims 1 and 7 discussed above. Smith teaches storage medium (Fig. 4) and a processor (Fig. 2). Hideya further teaches the processor (100 in Fig. 1), non-transitory memory ([0039]).

Allowable Subject Matter
Claims 2-6, 8, 15-18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 20 filed on 3/4/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although the advisory action cited Konagai, the office action above does not rely on Konagai. 
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
On p. 18, applicant argued that Han does not teach “configured to compensate for an increase in volume due to reverberation caused by a characteristic of the audio 
The other limitation “configured to control an amount of reverberation associated with an audio object” is an alternative limitation to the one discussed before.
Similar to Han, Heinemann does not limit where the TV is being placed ([0001]). An example provided is in a room (Fig. 1). Without providing further detail of the room, one skilled in the art would have expected that it could be a general room that inherently has reverberation caused by one or more reflecting surfaces or objects (e.g., window, mirror, glasses or marble floor). With the combination of Heinemann and Han, the claimed “configured to compensate for an increase in volume due to reverberation caused by a characteristic of the audio space” is met.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PING LEE/Primary Examiner, Art Unit 2654